264 F.2d 95
Edward F. STIDHAM, Administrator of the Estate of DonaldStidham, Deceased, on Behalf of the Next of Kin of DonaldStidham, Deceased; Edward F. Stidham, Administrator of theEstate of Donald Stidham, Deceased, on Behalf the Estate ofDonald Stidham, Deceased, Appellant,v.CHEMICAL TANK LINES, INC., a Corporation.Stanley P. PORAMBO, Administrator of the Estate of Walter P.Porambo, Deceased, on Behalf of the Next of Kin of Walter P.Porambo, Deceased; Stanley P. Porambo, Administrator of theEstate of Walter P. Porambo, Deceased, on Behalf of theEstate of Walter P. Porambo, Deceased, Appellant,v.CHEMICAL TANK LINES, INC., a Corporation, Defendant (EdwardF. Stidham, Administrator of the Estate of DonaldStidham, Deceased, Third-Party Defendant).Nicholas PELO and Cora M. Pelo, Administrators of the Estateof Franklin N. Pelo, Deceased, on Behalf of the Next of Kinof Franklin N. Pelo, Deceased; Nicholas Pelo and Cora M.Pelo, Administrators of the Estate of Franklin N. Pelo,Deceased, on Behalf of the Estate of Franklin N. Pelo,Deceased, Appellant,v.CHEMICAL TANK LINES, INC., a Corporation, Defendant (EdwardF. Stidham, Administrator of the Estate of DonaldStidham, Deceased, Third-Party Defendant).Bernard OSILKA, Appellant,v.CHEMICAL TANK LINES, INC., a Corporation, Defendant (EdwardF. Stidham, Administrator of the Estate of DonaldStidham, Deceased, Third-Party Defendant).
Nos. 12690-12693.
United States Court of Appeals Third Circuit.
Argued March 2, 1959.Decided March 10, 1959.

Franklyn E. Conflenti, Pittsburgh, Pa.  (S. V. Albo, Frank D. Llewellyn, Pittsburgh, Pa., on the brief), for appellants.
James J. Burns, Jr., Pittsburgh, Pa., for appellee.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a set of cases arising from a collision between a Chemical Tank Lines truck and a passenger car driven by Donald Stidham who with some of the other members of his party lost his life in the accident.  The case was tried to a jury which returned a verdict for the defendant.  The appellant makes objections to interrogatories submitted by the trial judge to the jury.  He acknowledges, however, that his point was not timely made.  The appellant also urges that the verdict is against the weight of the evidence.  As is not unusual in right angle collision cases, sharp differences in testimony were presented.  The case was fairly submitted to the jury and there is no basis for disturbing the conclusion reached by it.


2
The judgment of the district court will be affirmed.